DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Such claim limitation(s) is/are:
“a decompression portion configured to decompress” (claims 1 and 3).
“a pressurizing portion configured to pressurize” (claims 1 and 3).
“a decompression-side driving portion configured to displace” (claims 1 and 3).
“a nozzle-side driving portion configured to displace” (claim 3).
“a nozzle-side deformation member that is deformable in accordance” (claim 5).
“a decompression-side deformation member that is deformable in accordance” (claims 6 and 11).
The aforementioned limitation(s) meet the three-prong test, as follows:
The term(s) “decompression portion”, “pressurizing portion”, “decompression-side driving portion”, “nozzle-side driving portion”, “nozzle-side deformation member” and “decompression-side deformation member” are generic placeholders with no specific structural meaning.
The generic placeholder(s) are followed by functional language (e.g. “configured to”, “that is deformable”).
The generic placeholder(s) are not modified by sufficient structures or materials to perform the claimed function(s).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The term “decompression portion” appears to be defined as a throttle passage that is formed in a rotary body shape, or as an orifice.1
The “pressurizing portion” appears to be defined as a diffuser.2
The “decompression-side driving portion” appears to be described as part of a decompression-side driving mechanism, which is constituted of a “mechanical mechanism”.3 This raises issues under 35 U.S.C. §§ 112(a) & 112(b), as outlined below. 
The “nozzle-side driving portion” appears to also be described as part of a nozzle-side driving mechanism, which is constituted of a “mechanical mechanism” that displaces a needle valve.4 This raises issues under 35 U.S.C. §§ 112(a) & 112(b), as outlined below. 
The “nozzle-side deformation member” appears to be described as a decompression-side diaphragm.5
The “decompression-side deformation member” appears to be described as a decompression-side diaphragm.6
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As per claims 1 and 3, the claims recite “a decompression-side driving portion configured to displace […]” and “a nozzle-side driving portion configured to displace […]”. The terms invoke § 112(f), as outlined hereinabove. However, the specification does not appear to provide adequate written description of the structures that are encompassed by the claim language.
A review of the MPEP shows that “[t]he principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a)”.7 Moreover, applicant is reminded that “[u]nder proper circumstances, drawings may provide a written 8 However, in the instant case, the claims appear to raise both indefiniteness and written description issues, when construed in light of the specification.
A review of the specification appears to show that the “decompression-side driving mechanism” and the “nozzle-side driving mechanism” that respectively contain the claimed “decompression-side driving portion” and the “nozzle-side driving portion” include additional structures. For instance, the “decompression-side driving mechanism” is described as including at least a decompression-side thermo-sensitive portion (62a) having a decompression-side diaphragm (62b),9 and the “nozzle-side driving mechanism” is described as including at least a nozzle-side thermo-sensitive portion (54a) having a nozzle-side diaphragm (54b).10 However, a nexus between the claimed elements and the disclosed structures cannot be directly established, since the claim recites the “driving portion” instead of the “driving mechanism” for each of the decompression-side and the nozzle-side. In other words, the claim appears to require a portion of the described “driving mechanism”, as opposed to the “driving mechanism”, per se. The specification does not appear to provide any further details regarding what structures are explicitly encompassed by the “driving portion” of each of the decompression-side and the nozzle-side. Thus, the specification appears to present written description issues for the aforementioned 112(f) phrases, since one cannot determine whether the “driving mechanism” structures of the thermo-sensitive portion and the diaphragm are included with the “driving portion”. Claims 2 and 4-15 are rejected by virtue of their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1 and 3, the claims contain limitations that invoke 112(f): A) “a nozzle-side driving portion configured to displace […]”, and B) “a decompression-side driving portion configured to displace […]”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes that the nozzle-side driving portion and the decompression-side driving portion as respectively being part of a nozzle-side driving mechanism and a decompression-side driving mechanism. The specification then describes the each of the driving mechanisms as including various structures, but does not elaborate on whether each of the driving portions necessarily encompass the same structures as the driving mechanisms. A review of the plain meaning of the term “portion” shows that the term is defined as “a part of a whole”, which makes unclear whether the driving portions would require all the same structures of the driving mechanisms, or just parts thereof. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Moreover, regarding claim 3, the claim recites “the driving portion corresponding to the one central axis of the nozzle-side central axis and the decompression-side central axis is disposed to overlap with the other central axis of the nozzle-side central axis and the decompression-side central axis, when being viewed from the one central axis”. However, the scope of the limitation cannot be readily ascertained. First, the term “the one central axis of the nozzle-side central axis and the decompression-side central axis” does not have antecedent basis. It is unclear whether the limitation is referring to an individual central axis of one of the nozzle-side central axis or the decompression-side central axis, or if it is referring to a third axis that is common to both. Second, 
The specification appears to describe an “overlap” between each of the nozzle-side driving portion and the decompression-side driving portion, relative to both of the axes thereof, when respectively viewed from each axis.11 The specification points to figures 4 and 5 to aid in the description of the aforementioned subject matter. Thus, it appears that the claimed subject matter pertains to the relative geometrical configuration of each of the nozzle-side driving portion and the decompression-side driving portion. In order to overcome this 112(b) issue, applicant is suggested to amend the cited claim limitation as follows: --when viewed from a central axis direction of each of the nozzle-side central axis and the decompression-side central axis, the driving portion corresponding to the  nozzle-side central axis and the driving portion corresponding to the decompression-side central axis [[is]]are respectively disposed to overlap with [[the]]each other--.
Claims 2 and 4-15 are rejected by virtue of their dependency.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 86 of the printed publication (US 20190383308 A1).
        2 See paragraph 69, Id.
        3 See paragraph 88, Id.
        4 See paragraph 74, Id.
        5 See paragraph 75, Id.
        6 See paragraph 89, Id.
        7 See MPEP § 2181 (IV), first paragraph.
        8 Id., at subsection (II) (A), second to last paragraph.
        9 See paragraph 89 of the printed publication.
        10 See paragraph 75, Id.
        11 See paragraphs 27, 35, 39 and 96-97 of the printed publication.